Appeal by the defendant from a judgment of the Supreme Court, Kings County (Greenberg, J.), rendered June 4, 1985, convicting him of murder in the second degree (two counts) and robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s arguments concerning the prosecutor’s summation have not been preserved for appellate review and we decline to reach them in the interest of justice (see, CPL 470.05 [2]; People v Medina, 53 NY2d 951). Niehoff, J. P., Rubin, Lawrence and Sullivan, JJ., concur.